Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 9, line 1, the terms “method of 8” have been changed to --method of claim 8--.
Claim 10, line 1, the terms “method of 8” have been changed to --method of claim 8--.
Claim 11, line 1, the terms “method of 10” have been changed to --method of claim 10--.
Claim 12, line 1, the terms “method of 8” have been changed to --method of claim 8--.
Claim 13, line 1, the terms “method of 12” have been changed to --method of claim 12--.
Claim 14, line 1, the terms “method of 8” have been changed to --method of claim 8--.
Claim 16, line 1, the terms “method of 15” have been changed to --method of claim 15--.
Claim 17, line 1, the terms “method of 15” have been changed to --method of claim 15--.
Claim 18, line 1, the terms “method of 17” have been changed to --method of claim 17--.
Claim 19, line 1, the terms “method of 15” have been changed to --method of claim 15--.
Claim 20, line 1, the terms “method of 19” have been changed to --method of claim 19--.
Claim 21, line 1, the terms “method of 15” have been changed to --method of claim 15--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Hohl (US 2019/0360325).
Hohl discloses using the measurement data of two load sensors measuring two different load parameters providing frequency data and amplitude data of the respective load parameter (e.g., acceleration and torque); identifying dominant frequencies (natural frequency) and using the load amplitude of the two load parameters at the same dominant frequency provides a representative load amplitude of either one or both load parameters at the dominant frequency. The two load sensors may be located at the same location (or close to each other) along the longitudinal axis of the BHA. Alternatively, methods for deriving representative load amplitudes with a sensor separation distance Δx that is non-zero are also provided.
The prior art of record fails to disclose, alone or in combination, the key features of “commanding the axial oscillation tool to generate an axial pressure pulse or series of axial pressure pulses corresponding to a swept sinusoid having an initial amplitude, initial frequency, and frequency step size”, “determining a measured amplitude of the output response at each frequency step” and “determining a dominant frequency from the transmissibility curve function; and commanding the axial oscillation tool to change the predetermined frequency to the dominant frequency” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “commanding an axial oscillation tool to generate an initial axial pressure pulse or series of axial pressure pulses having a predetermined amplitude and frequency down a drill string system” and “determining a dominant frequency from the frequency-domain sensor output data; and commanding the axial oscillation tool to change the predetermined frequency to the dominant frequency” in combination with the other limitations currently presented in the combination of claim 3.
The prior art of record fails to disclose, alone or in combination, the key features of “commanding an axial oscillation tool to generate an axial pressure pulse or a series of axial pressure pulses having an initial amplitude and frequency down a drill string system”, “determining a dominant frequency of the output response; commanding the axial oscillation tool to change the initial frequency to the dominant frequency” and “determining an optimal amplitude that maximizes downhole velocity; and commanding the axial oscillation tool to change the initial amplitude to the optimal amplitude” in combination with the other limitations currently presented in the combination of claim 8.
The prior art of record fails to disclose, alone or in combination, the key features of “commanding an axial oscillation tool to generate an initial axial pressure pulse or a series of axial pressure pulses having an initial amplitude and frequency down a drill string system; determining a dominant frequency of an output response corresponding to oscillation of the drill string system; commanding the axial oscillation tool to change the initial frequency to the dominant frequency” and “determining an optimal amplitude that maximizes the all directions speed; and commanding the axial oscillation tool to change the initial amplitude to the optimal amplitude” in combination with the other limitations currently presented in the combination of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676